Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed 3/7/20.
Claims 1-15 are pending.

Response to Arguments
Claim objections
Applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Claim Rejections – 35 U.S.C. §112
Applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Claim Rejections – 35 U.S.C. §103
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive.

Applicants note that the unmodified gateway of McLaughlin appears to be fully functional for its intended purpose of providing and using an internet of things edge secure gateway to provide protocol translations between a first device and a second device. The system of McLaughlin does not appear to address, or even to contemplate, an environment in which two coordinating supervisors may provide conflicting commands. Instead, McLaughlin explicitly notes, in paragraphs [0052] and [0055], that the methods illustrated in Figs. 3 and 4 allow the steps of the disclosed methods to be performed with overlap and/or in parallel thereby indicating that the operation thereof does not result in conflicting commands and thus does not have a need for or benefit from the inhibitory commands recited in instant claim 1. (last full par. on pg. 9)

Obviousness analysis does not require that McLaughlin (or any reference for that matter) explicitly contemplate the asserted combination (see e.g. MPEP 2144(I)). 

However, the Examiner has not identified a deficiency with regard to any of performance, security, or reliability during the disclosed operation of the protocol translation gateway of McLaughlin for the purpose of McLaughlin. Indeed, the Examiner has not advanced an objective, quantifiable measure of any of the performance, security, or reliability of the protocol translation gateway of McLaughlin against which the asserted performance, security, or reliability of a gateway of McLaughlin as modified in view of Demmon might be measured to demonstrate an asserted "improvement". The asserted improvement(s) appear to be conclusory in nature and based, at best, perhaps on unsupported speculation on the part of the Examiner. In the absence of a reasonable expectation of a demonstrable improvement in performance, security, or reliability for the purpose of McLaughlin, there appears no motivation for the proposed modification in view of Demmon. (last full par. on pg. 10)

As indicated in the rejection, Demmon explicitly asserts their methods provide an improvement. Accordingly, the statement of motivation is not “unsupported speculation one the part of the examiner”.

Applicants note that there is no evidence of record that the features "first and second coordinating supervisors (e.g. Demmon fig. 3, Controller 1 305, Controller 2 355)" identified by the Examiner as apparently responsible for the asserted improvements in performance, security, or reliability in a database synchronization device of Demmon would inherently provide the same or equivalent performance, security, or reliability benefits when incorporated into a structurally dissimilar translation gateway "(e.g. McLaughlin Fig. 1, Unit Controller 122)". Indeed, it is unclear why one of skill in the art would have turned to a database synchronization device of Demmon when seeking to improve a translation gateway of McLaughlin. (par. bridging pp. 10-11)

Both McLaughlin and Demmon are directed, at least in part, to networked devices exchanging data and/or instructions (see e.g. pars. [0019] and [0013] respectively). Accordingly, they are directed to, at least, related art and thus appropriately combinable in the context of an obvious rejection. 

Instead, the fail over response described in cited paragraph [0028] of Demmon appears to affirmatively reconfigure the network configuration upon, for example, detection of a loss of communication. As disclosed, there appears to be no need for an inhibitory command that terminates communication from an active controller for the reason that the disclosed "heartbeat" triggering event is a loss of continuous communication from the active controller. Further, there is no explicit teaching that an inhibitory command, if issued, would prevent a second coordinating supervisor from transmitting for a predetermined time period. (1st full par. on pg. 11)

The examiner respectfully disagrees. As long as Demmon’s second coordinating supervisor receives the “heartbeat” it will not transmit for the period “pre-determined amount of time” between “heartbeats” (see e.g. par. [0028]).

Applicant does not argue the remaining claims separately.

Specification
The disclosure is objected to because of the following informalities:
Pg. 5, lines 14-18 recite “… such the current time …”. It is believed this would be better written as “… such as the current time …”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0163444 to McLaughlin et al. (McLaughlin) in view of US 2019/0370376 to Demmon et al. (Demmon).

Claim 1: McLaughlin discloses a control system comprising: 
a first coordinating supervisor configured to execute conventional database management, data storage and retrieval functions, and to issue user commands (e.g. Fig. 1, Unit Controller 122, par. [0023] “The unit-level controllers 122 … log information … control the components”); 
at least one edge router configured to collect, consolidate, format and transmit data from multiple sensors, devices, located within one or more environments under control of the control system and configured to receive and distribute data and system and user commands to devices within the one or more one environments (e.g. Fig. 1, Router/firewall 118, par. [0022] “router/firewall 118 couples the networks 112 … 120”); 
wherein the first coordinating supervisor is configured to:
(a) receive consolidated data streams from the at least one edge router connected to a first port of the data redirection module (par. [0023] “log information collected or generated by the components in the lower levels”); and 
wherein the control system has a first configuration in which the first coordinating supervisor is configured to process a consolidated data stream of the first data path from the at least one edge router according to a first set of operating rules, combine resulting instructions with data relating to a state of the system as a whole and send combined instructions, data, and commands to the first data path of the control system which forwards the combined instructions, data, and command to the first port for transmission to the at least one edge router and thence to the one or more environments (par. [0023] “log information collected or generated by the components in the lower levels, execute applications that control the components in the lower levels”).

McLaughlin does not disclose:
a second coordinating supervisor configured to execute conventional database management functions, data storage and retrieval functions, and to issue system and system user commands; 
wherein the first coordinating supervisor includes a data redirection module configured to:
(b) replicate the consolidated data streams for distribution along a first data path to be processed by the first coordinating supervisor and for distribution along a second data path to a second coordinating supervisor; 
wherein the control system has a first configuration in which the first coordinating supervisor combines resulting instructions with data relating to a state of the system as a whole and an inhibitory command that prevents the second coordinating supervisor from transmitting for a predetermined time period and sends combined instructions, data, and command to a second port attached to the second supervisor to be monitored; and 
wherein the control system has a second configuration in which the first coordinating supervisor does not necessarily issue the inhibitory command and, following the predetermined time period, the second coordinating supervisor processes the consolidated data stream of the second data path from the at least one edge router according to a second set of operating rules, combines resulting instructions with data relating to the state of the system as a whole and sends the combined instructions and data to the first port, to edge router, and to the one or more environments.

Demmon teaches a control system comprising: 
a first coordinating supervisor configured to execute conventional database management, data storage and retrieval functions, and to issue user commands (Fig. 3, “controller 1” 305); 
second coordinating supervisor configured to execute conventional database management functions, data storage and retrieval functions, and to issue system and system user commands (Fig. 3, “Controller 2” 355); 
at least one router configured to collect, consolidate, format and transmit data one or more environments under control of the control system and configured to receive and distribute data and system and user commands to devices within the one or more one environments (e.g. Fig. 1, Network Device 105); 
wherein the first coordinating supervisor includes a data redirection module (e.g. Fig. 1, Data Plane 115) configured to:
(a) receive consolidated data streams from the at least one router connected to a first port of the data redirection module (e.g. Fig. 1, Forwarding Plane (Path A) 116, par. [0036] “an update to a data value that requires synchronization”); and 
(b) replicate the consolidated data streams for distribution along a first data path to be processed by the first coordinating supervisor (e.g. Fig. 1, Forwarding Plane (Path A) 116) and for distribution along a second data path to a second coordinating supervisor (e.g. Fig. 1, Forwarding Plane (Path Z) 117, par. [0038] “the current transaction may be set to the standby controller”); 
wherein the control system has a first configuration in which the first coordinating supervisor processes a consolidated data stream of the first data path from the at least one router according to a first set of operating rules (par. [0036] “a process executing on the active database controller”), combines resulting instructions with data relating to a state of the system as a whole (e.g. par. [0031] “network state, routing information, port status, and in general, hardware status of all elements of the switch”) and an inhibitory command that prevents the second coordinating supervisor from transmitting for a predetermined time period (par. [0028] “optional heartbeat 348”) and sends combined instructions, data, and command to the first port of the control system which forwards the combined instructions, data, and command to the data path for transmission to the at least one router and thence to the one or more environments (par. [0036] “notify any registered listeners … of the change”) and to a second port attached to the second supervisor to be monitored (par. [0036] “prepare a transaction related to database changes for synchronization to a standby controller”); and 
wherein the control system has a second configuration in which the first coordinating supervisor does not necessarily issue the inhibitory command and, following the predetermined time period, the second coordinating supervisor processes the consolidated data stream of the second data path from the at least one router according to a second set of operating rules, combines resulting instructions with data relating to the state of the system as a whole and sends the combined instructions and data to the first port, to edge router, and to the one or more environments (par. [0028] “if the standby controller does not receive a heartbeat message within a pre-determined amount of time, the standby controller may … assume the active role”).

It would have been obvious at the time of filing to provide first and second coordinating supervisors (e.g. Demmon fig. 3, Controller 1 305, Controller 2 355) in the controller (e.g. McLaughlin Fig. 1, Unit Controller 122). Those of ordinary skill in the art would have been motivated to do so to “improve performance, security, and reliability of a network” (Demmon par. [0017]).

Claim 2: McLaughlin and Demmon teach the control system of claim 1, wherein the first data path includes one or more data buffers that maintain a sequence of the consolidated data streams and perform any necessary format translations (McLaughlin par. [0022] “router/firewall 118 couples the networks 112 … 120”, it would at least have been obvious to provide format translation, e.g., when the networks use different protocols).

Claim 3: McLaughlin and Demmon teach the control system of claim 1, wherein the second data path includes one or more data buffers that maintain a sequence of the consolidated data streams and perform any necessary format translations (Demmon par. [0039] “transactions may be maintained for a period of time … to ensure an efficient synchronization process between the active and the standby”).

Claim 4: McLaughlin and Demmon teach the control system of claim 1, wherein the data redirection module includes one or more synchronization gates that pass an earlier of two overlapping data packets (Demmon par. [0039] “to ensure an efficient synchronization process between the active and the standby”).

Claim 5: McLaughlin and Demmon teach he control system of claim 1, wherein a system user may disable supervisor 1 thereby transferring the control system from the first configuration to the second configuration (par. [0041] “a failover request may come from a user”).

Claim 6: McLaughlin and Demmon teach the control system of claim 5, wherein a system user may enable the first supervisor to resume operation in the first configuration (Demmon par. [0041] “a failover request may come from a user”, e.g. failover of the second supervisor).

Claim 9: McLaughlin and Demmon teach the control system of claim 1, wherein when the first coordinating supervisor fails, the control system transitions from the first configuration to the second configuration without operator intervention (Demmon par. [0028] “if the standby controller does not receive a heartbeat message within a pre-determined amount of time, the standby controller may … assume the active role”).

Claim 12: McLaughlin and Demmon teach the control system of claim 1, wherein the first set of operating rules and the second set of operating rules are the same (par. [0036] “a process executing on the active database controller”, it would at least be obvious for the controllers to operate the same process because they are performing the same function).

Claim 13: McLaughlin and Demmon teach the control system of claim 1, wherein the first set of operating rules and the second set of operating rules are not identically the same (par. [0036] “a process executing on the active database controller”, it would at least have been obvious to include minor changes in the operating rules to account for any differences in hardware / addressing etc.).

Claim 15: McLaughlin and Demmon teach the control system of claim 1, wherein a communication protocol between the second port of the data redirection module and a port of the second coordinating supervisor is a Transmission Control Protocol (Demmon par. [0047] “TCP/IP”).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0163444 to McLaughlin et al. (McLaughlin) in view of US 2019/0370376 to Demmon et al. (Demmon) in view of US 2011/0135047 to Tournier et al. (Tournier).

Claim 10: McLaughlin and Demmon teach the control system of claim 1, but do not teach:
wherein data collected, consolidated, formatted and transmitted from within one or more environments includes one or more of a current time indicated by a master system clock, a current temperature in a room, a current temperature setpoint value indicating a desired temperature in the room, an indication of whether a door is open or closed, an indication of whether a window is open or closed, whether the room is occupied or unoccupied, current temperature in the room, and a current temperature setpoint value indicating a desired temperature in the room.

Tournier teaches:
wherein data collected, consolidated, formatted and transmitted from within one or more environments includes a current time indicated by a master system clock.

It would have been obvious at the time of filing to transmit a current time indicated by a master system clock (Tournier par. [0005] “The grand master clock 2 transmits the GPS time”). Those of ordinary skill in the art would have been motivated to do so to provide for synchronization of the system being controlled.

Claim 11: McLaughlin and Demmon teach the control system of claim 1, but do not teach:
wherein data returned to the one or more environments includes one or more of a current time indicated by a master system clock, an availability of chilled water, and an availability of steam for heating.

Tournier teaches:
wherein data collected, consolidated, formatted and transmitted from within one or more environments includes a current time indicated by a master system clock.

It would have been obvious at the time of filing to transmit a current time indicated by a master system clock (Tournier par. [0005] “The grand master clock 2 transmits the GPS time”). Those of ordinary skill in the art would have been motivated to do so to provide for synchronization of the system being controlled.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0163444 to McLaughlin et al. (McLaughlin) in view of US 2019/0370376 to Demmon et al. (Demmon) in view of US 6,868,309 to Begelman (Begelman).

Claim 7: McLaughlin and Demmon teach the control system of claim 1, but do not teach:
wherein in the first configuration the second coordinating supervisor processes the consolidated data stream of the second data path from the at least one edge router according to a second set of operating rules to obtain a second set of resulting instructions that are then compared with the resulting instructions produced by the first coordinating supervisor.

Begelman teaches:
wherein in the first configuration the second coordinating supervisor processes the consolidated data stream according to a second set of operating rules to obtain a second set of resulting output that is then compared with the resulting instructions produced by the first coordinating supervisor (col. 9, lines 25-28 “redundant processors may compare each other’s computational results”).

It would have been obvious at the time of filing to process the consolidated data stream with the second coordinating supervisor and compare the results (Begelman col. 9, lines 25-28 “redundant processors may compare each other’s computational results”). Those of ordinary skill in the art would have been motivated to do so to ensure proper operation of the controller(s) (see e.g. col. 9, lines 25-28 “a processor error may be detected”)

Claim 8: McLaughlin, Demmon and Wang teach the control system of claim 7, wherein when instructions obtained by the first coordinating supervisor for a given consolidated data stream differ from instructions obtained by the second coordinating supervisor for a given consolidated data stream, an event is logged and a notification is sent to a system user (Begelman col. 8, lines 36-39 “verifying the programming information with the patient or user”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0163444 to McLaughlin et al. (McLaughlin) in view of US 2019/0370376 to Demmon et al. (Demmon) in view of US 2016/0105361 to Bishop et al. (Bishop).
Claim 14: McLaughlin and Demmon teach the control system of claim 1, but do not explicitly teach:
wherein the communication protocol between the at least one edge router and the first port of the data redirection module is a User Datagram Protocol.

Bishop teaches:
wherein the communication protocol is User Datagram Protocol (par. [0026] “TCP/IP refers to an entire suite of transfer protocols, that may include … UDP (User Datagram Protocol)”).

It would have been obvious at the time of filing to use User Datagram Protocol as the protocol between the edge router and first port. Those of ordinary skill in the art would have been motivated to do so as a known protocol which would have provided only the expected results. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199